EXHIBIT 10.17


SECURITIES PURCHASE AGREEMENT




SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of __________, 2006,
by and between Tekoil & Gas Corporation, a Delaware corporation, with its
principal place of business at 5036 Dr. Phillips Blvd., Suite 232, Orlando, FL
32819 (the “Company”), and the legal person whose signature and principal
residence or principal place of business are included on the signature page
hereto (the “Buyer”).


PRELIMINARY STATEMENTS


A. The Company and Buyer are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Rule 506 under
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);


B. Buyer wishes to purchase, in the amounts and upon the terms and conditions
stated in this Agreement (i) shares of the Company’s Series A Convertible
Preferred Stock, par value $.00000001 per share (the “Preferred Stock”);


NOW THEREFORE, the Company and Buyer hereby agrees as follows:


1. PURCHASE AND SALE OF PREFERRED STOCK


a. Purchase of Preferred Stock. The Company shall issue and sell to Buyer and
Buyer shall purchase a number of shares of Preferred Stock (the “Preferred
Shares”) at a per share purchase price (the “Purchase Price”), each as indicated
on the signature page attached hereto, which Purchase Price shall be payable in
immediately available United States Dollars to the Company on the Closing Date.
The Company shall promptly deliver stock certificates, duly executed on behalf
of the Company, representing the Preferred Shares (the “Stock Certificates”) to
Buyer.


b. Closing Date. The date of the closing of the sale of the Preferred Shares (as
defined below) shall be a indicated on the signature page attached hereto (the
“Closing Date”).


2. BUYER’S REPRESENTATIONS AND WARRANTIES


Buyer represents and warrants to the Company that:
 
a. Investment Purpose. The Preferred Shares are being acquired by Buyer in good
faith solely for its own personal account, for investment purposes only, and are
not being purchased for resale, resyndication, distribution, subdivision or
fractionalization thereof; Buyer has no contract or arrangement with any person
to sell, transfer or pledge to any person the Preferred Shares or any part
thereof, any interest therein or any rights thereto; Buyer has no present plans
to enter into any such contract or arrangement; and Buyer understands that as a
result it must bear the economic risk of the investment for an indefinite period
of time because the Preferred Shares have not been registered under the 1933
Act, and, therefore, cannot be sold unless they are subsequently registered
under the 1933 Act.



--------------------------------------------------------------------------------


b. Accredited Investor Status. Buyer is an “accredited investor” as that term is
defined in Rule 501(a)(3) of Regulation D, by reason of its qualification in the
category thereof listed on the signature page hereof.


c. Reliance on Exemptions. Buyer understands that the Preferred Shares are being
offered and sold to it under the exemption from the registration requirements of
the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Buyer set forth herein in order to determine the availability of such exemptions
and the eligibility of Buyer to acquire the Preferred Shares.


d. Information. Buyer understands and acknowledges that it is purchasing the
Preferred Shares without being furnished any offering literature, prospectus or
other materials, that this transaction has not been scrutinized by the SEC or by
any administrative agency charged with the administration of the securities laws
of any state, that all documents, records and books, pertaining to the Company,
its business, finances and operations, and this investment have been made
available to Buyer, and his advisors and representatives, including his
attorney, its accountant and/or his purchaser representative, and that the books
and records of the Company will be available upon reasonable notice for
inspection by Buyer during reasonable business hours at the Company’s principal
place of business. Buyer and his advisors and representatives, including his
attorney, his accountant and/or his purchaser representative, if any, have been
afforded the opportunity to ask questions of the Company and have received
complete and satisfactory answers to any such inquiries. Buyer understands that
his investment in the Preferred Shares is speculative and involves a high degree
of risk high degree of risk of loss and that Buyer must be prepared to lose his
entire investment in the Company. Buyer has sought such accounting, legal and
tax advice, as it has considered necessary to an informed investment decision
with respect to his acquisition of the Preferred Shares. Buyer, or Buyer
together with his purchaser representative, if any, have such knowledge and
experience in financial and business matters that it and such representative are
capable of evaluating the merits and risks of an investment in the Preferred
Shares and of making an informed investment decision.


e. Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has approved or
disapproved or passed on or made any recommendation or endorsement of the
Preferred Shares or the fairness or suitability of the investment in the
Preferred Shares, nor have such authorities passed upon or endorsed the merits
of the offering of the Preferred Shares or the accuracy or adequacy of any of
the information provided by the Company to Buyer regarding the Company, the
Preferred Shares or any other matter, and that the Company is relying on the
truth and accuracy of the representations, declarations and warranties herein
made by Buyer in offering the Preferred Shares for sale to it without having
first registered the same under the 1933 Act.


f. Transfer or Resale. Buyer understands that (i) the Preferred Shares have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be transferred unless (a) subsequently registered thereunder,
or (b) Buyer shall have provided the Company with a statement of the
circumstances surrounding the proposed disposition and shall have delivered to
the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect (1) that the Preferred Shares to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration and (2) that appropriate action necessary for compliance with the
1933 Act has been taken; (ii) any sale of such Preferred Shares made in reliance
on Rule 144 promulgated under the 1933 Act may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Preferred Shares under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register
such Preferred Shares under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
 
2

--------------------------------------------------------------------------------


g. Legends. Buyer understands that the Stock Certificates shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order shall be placed against transfer of such Stock Certificates):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE REOFFERED, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT AND
THE STATE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION
THEREOF, OR (B) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY IN FORM, SCOPE
AND SUBSTANCE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR THE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION WITH
RESPECT THERETO.


h. Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and are valid and binding
agreements of Buyer enforceable in accordance with their terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.


i. High Risk Investment. Buyer acknowledges that the Company is a development
stage company with no revenues, limited resources and no audited financial
statements. Buyer understands the high risk nature of its investment hereunder
and is able to afford an entire loss thereof and is in no current need of
liquidity with respect thereto. Buyer understands that the transfer of the
Preferred Stock is restricted and that no meaningful current market exists with
respect to the Preferred Stock of the Company and there can be no assurance that
one will develop in the future. Buyer has been afforded the opportunity to ask
questions of the officers of the Company and have access to the books and
records thereof, to the extent deemed necessary by it to ensure that its
investment hereunder is a fully-informed one.


j. No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby will not (i) result in an violation of the Certificate of Incorporation ,
as amended, as in effect on the date hereof (“Certificate of Incorporation”) and
the Company’s Bylaws, as in effect on the date hereof (the “Bylaws”) or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Buyer or by which any property or asset of
Buyer is bound or affected, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Buyer or by which any property or asset
of the Buyer is bound or affected. The business of the Buyer is not being
conducted, and shall not be conducted through the Closing Date, in violation of
any law, ordinance, regulation of any governmental entity. Except as required
under the 1933 Act and any applicable state securities laws, the Buyer is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement in accordance
with the terms hereof.


3

--------------------------------------------------------------------------------


k. Indemnification. Buyer acknowledges that Buyer understands the meaning and
legal consequences of the representations and warranties in this Section 2, and
that the Company has relied upon such representations and warranties, and Buyer
hereby agrees to indemnify and hold harmless the Company and its officers,
directors, shareholders, agents and representatives from and against any and all
claims, demands, losses, damages, expenses or liabilities (including attorneys’
fees) due to or arising out of, directly or indirectly, a breach of any such
representations or warranties. Notwithstanding the foregoing, however, no
representation, warranty, acknowledgment or agreement made herein by Buyer shall
in any manner be deemed to constitute a waiver of any rights granted to such
Buyer under federal or state securities laws.


l. Short Position and Market Purchases. Buyer is not purchasing the Preferred
Shares for the purpose of covering any short position in the Preferred Shares.


m. Aggregate Offering Amount. Buyer acknowledges that it must make a minimum
purchase of $5,000 in Preferred Stock hereunder and that the Company shall not
be obligated to sell a minimum or maximum amount of Preferred Stock (other than
the Preferred Stock purchased hereunder by Buyer) to others. Buyer further
acknowledges that the Company may sell Preferred Stock to others at prices which
are higher or lower than the prices set forth herein and on terms which are
different (perhaps more favorable) than herein provided.


n. Residency. Buyer is a resident of the state indicated on the signature page
hereof, is legally competent to execute this Agreement, and:


(1) if Buyer is an individual, has his or her principal residence in such state;


(2) if Buyer is a corporation, partnership, trust, limited liability company or
other form of business organization, has its principal office in such state; or
 


(3) if Buyer is a corporation, partnership, trust, limited liability company or
other form of business organization, Buyer has not been organized for the
specific purpose of acquiring the Preferred Stock.


o. No Solicitation.  Buyer has not been offered the Preferred Stock by any form
of general solicitation or general advertising, including but not limited to any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.


4

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to Buyer that:


a. Organization and Qualification. The Company is a corporation duly organized
and existing in good standing under the laws of the State of Delaware, and has
the requisite corporate power to own their properties and to carry on their
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary and where the failure so to qualify would have a material adverse
effect on the operations, properties or financial condition of the Company taken
as a whole (a “Material Adverse Effect”).


b. Authorization; Enforcement. (i) The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue the
Preferred Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transaction contemplated hereby have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders is required, (iii) this
Agreement has been duly executed and delivered by the Company, and (iv) this
Agreement constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


c. Capitalization. As of ___________, the authorized capital stock of the
Company consists of (i) __________ shares of Preferred Stock of which _________
shares were issued and outstanding, and (ii) ___________ shares of preferred
stock, $.00000001 par value, of which ________ shares have been designated
“Series A Preferred Stock,” _________ of which were issued and outstanding. All
of such outstanding shares have been validly issued and are fully paid and
nonassessable.
 
d. Issuance of Preferred Shares. The Preferred Shares are duly authorized and,
upon issuance in accordance with the terms hereof and thereof, shall be validly
issued, fully paid and non-assessable, and free from all taxes, liens and
charges with respect to the issue thereof.


e. No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the Certificate of Incorporation or
Bylaws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect). The business of the Company is not being conducted in violation
of any law, ordinance, regulation of any governmental entity, except for
possible violations which either singly or in the aggregate do not have a
Material Adverse Effect. Except as required under the 1933 Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement in accordance with the terms hereof.


5

--------------------------------------------------------------------------------


f. Preferred Stock. The Company has not registered its Preferred Stock pursuant
to Section 12(b) or (g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act’) and is not obligated to comply with the reporting requirements of
the 1934 Act.


g. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending against the
Company, wherein an unfavorable decision, ruling or finding would have a
Material Adverse Effect or which would adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein.


4. COVENANTS


a. Best Efforts. The parties shall use their best efforts timely to satisfy each
of the conditions described in Section 6 and 7 of this Agreement.


b. Form D. The Company agrees to file a Form D with respect to the Preferred
Shares as required under Regulation D and to provide a copy thereof to Buyer
promptly after such filing.


c. Reservation of Shares. The Company shall make reasonable efforts to have
authorized, and reserved for the purpose of issuance, a sufficient number of
shares of common stock of the Company to provide for the conversion of the
Preferred Shares. Should this not be the case upon conversion by Buyer, the
Company shall take all reasonable action to make available enough authorized
share of common stock to accommodate such conversion.


5. TRANSFER AGENT INSTRUCTIONS


Buyer acknowledges that the Preferred Shares shall be “restricted” securities,
that the Stock Certificates shall bear the restrictive legend specified in
Section 2(g) of this Agreement, and that stop-transfer instructions have been
given by the Company to its transfer agent with respect to the Preferred Shares.
If Buyer provides the Company with an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, that registration of a
resale by Buyer of any of the Preferred Shares is not required under the 1933
Act or any applicable state securities or blue sky laws, the Company shall
permit the transfer and promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by Buyer.


6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL


The obligation of the Company hereunder to sell the Preferred Shares is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:


a. The parties shall have executed this Agreement, and delivered the same to
each other.


b. Buyer shall have delivered the Purchase Price to the Company immediately
available funds pursuant to the wiring instructions provided by the Company.


6

--------------------------------------------------------------------------------


c. The representations and warranties of Buyer shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date. The Company shall have received a certificate, executed by an
executive officer of the Buyer, dated as of the Closing Date, to the foregoing
effect and as to such other matters reasonably requested by the Company


7. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE


The obligation of Buyer hereunder to purchase the Preferred Shares is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Buyer’s sole benefit and may
be waived by Buyer at any time in his sole discretion:


a. The parties shall have executed this Agreement and delivered the same to each
other.


b. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.


c. The Company shall have delivered the Stock Certificates to the Buyer.


8. GOVERNING LAW; MISCELLANEOUS 


a. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida without regard to the
principles of conflict of laws.


b. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause three
(3) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.


c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.


e. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.


7

--------------------------------------------------------------------------------


f. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by mail or delivered personally or by courier and
shall be effective five days after being placed in the mail, if mailed,
certified or registered, return receipt requested, or upon receipt, if delivered
personally or by courier, in each case addressed to a party. The addresses for
such communications shall be:


If to the Company:


Tekoil & Gas Corporation
5036 Dr. Phillips Blvd.
Suite 232
Orlando, FL 32819
Telephone: (407) 996-8506
Telecopy: (407) 996-8507
Attention: Mr. Mark Western


If to Buyer:


At the address set forth on the signature page hereto.


Each party shall provide notice to the other party of any change in address.


g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
Buyer shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other (which consent may be withheld for any
reason in the sole discretion of the party from whom consent is sought).


h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.


i. Survival. The representations and warranties of the Company and Buyer
contained in Sections 2 and 3 and the agreements and covenants set forth in
Sections 4, 8(g), 8(h), 8(k) and 8(l), and this subsection shall survive the
closing for a period of two (2) years thereafter.


k. Publicity. The Company and Buyer shall have the right to approve before
issuance any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of Buyer, to make any press release with
respect to such transactions as the Company determines is required by applicable
law and regulations.


l. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


8

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Buyer and the Company have caused this Securities Purchase
Agreement to be duly executed as of the date first written above.



    “Company”           TEKOIL & GAS CORPORATION                
By:_____________________________     Name: Mark Western     Title: Chairman and
CEO                 “Buyer”                 By:_____________________________    
Name: __________________________     Title: ___________________________        
  Principal Business Address (if an entity) or Principal     Residence Address
(if a natural person):                       Buyer’s Address for Notice Purposes
(if different than above):                        

 
Preferred Stock Purchased (at $1.00 per share): _________ Shares
Aggregate Purchase Price: $________
Closing Date: ________


RESIDENTS OF FLORIDA:


THE SECURITIES REFERRED TO IN THIS MEMORANDUM WILL BE SOLD TO, AND ACQUIRED BY,
THE HOLDER IN A TRANSACTION EXEMPT UNDER SECTION 517.061 OF THE FLORIDA
SECURITIES AND INVESTOR PROTECTION ACT. THE SECURITIES HAVE NOT BEEN REGISTERED
UNDER SUCH ACT IN THE STATE OF FLORIDA AND THEY MAY NOT BE REOFFERED FOR SALE OR
RESOLD UNLESS THEY ARE REGISTERED OR UNLESS AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. IN ADDITION, FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING
THE PURCHASE WITHIN THREE (3) DAYS OF MAKING SUCH PURCHASE. TO ACCOMPLISH THE
FOREGOING, THE SUBSCRIBER NEED ONLY SEND A LETTER OR TELEGRAM TO US INDICATING
THE SUBSCRIBER’S INTENTION TO WITHDRAW. THE LETTER OR TELEGRAM SHOULD BE SENT
AND POSTMARKED PRIOR TO THE END OF THE AFOREMENTIONED THIRD DAY. IF THE
SUBSCRIBER SENDS A LETTER, IT IS PRUDENT TO SEND IT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO ENSURE THAT IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME
WHEN IT WAS MAILED. IN THE EVENT A SUBSCRIBER CANCELS A SUBSCRIPTION WITHIN THE
AFOREMENTIONED TIME PERIOD, SUBSCRIPTION PAYMENTS AND DOCUMENTS TENDERED BY SUCH
PURCHASER SHALL BE PROMPTLY RETURNED WITHOUT INTEREST OR DEDUCTION.


10

--------------------------------------------------------------------------------


Buyer represents that it qualifies as an Accredited Investor under the
Regulation D categories initialed by it below:


1. ________ A natural person that has (i) an individual net worth, or joint net
worth with his or her spouse, of more than $1,000,000; or (ii) individual income
in excess of $200,000, or joint income with his or her spouse in excess of
$300,000, in each of the two most recent years and has a reasonable expectation
of reaching the same income level in the current year.


2. ________  An organization described in section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a business trust, or a company, not formed for
the specific purpose of acquiring Preferred Stock, with total assets in excess
of $5,000,000.


3. ________ A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring Preferred Stock and whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of an
investment in the Preferred Stock.


4. ________ A broker-dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended.


5. ________ An investment company registered under the Investment Company Act of
1940, as amended.


6. ________ A business development company (as defined in section 2(a)(48) of
the Investment Company Act).


7. ________ A Small Business Investment Company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.


8. ________ An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 ("ERISA"), if the investment decision is
made by a plan fiduciary (as defined in Section 3(21) of ERISA) which is either
a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who are Accredited Investors.


9. ________ A private business development company (as defined in section
202(a)(22) of the Investment Advisers Act of 1940, as amended); (ix) a bank as
defined in section 3(a)(2) of the Securities Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or a fiduciary capacity.


10. _______ An entity in which all of the equity owners are Accredited
Investors.


11

--------------------------------------------------------------------------------

